AGREEMENT FOR AUTHORIZED GENERIC AND
ACQUISITION OF DERMATOLOGY PRODUCTS

        THIS AGREEMENT is entered this 18th day of October, 2006 by and between
River’s Edge Pharmaceuticals LLC (“River’s Edge”) and Auriga Laboratories, Inc.
(“Auriga”).

        WHEREAS Auriga manufactures and distributes pharmaceutical products
under the brand names Extendryl® and Levall™ (the “Branded Products”).

        WHEREAS Rivers Edge desires to distribute a generic equivalent of the
Branded Products and Auriga desires to authorize the distribution by River’s
Edge of generic equivalent products all on the terms and conditions set before
below.

        For and in consideration of the foregoing and the terms, conditions, and
agreements set forth below, the Parties agree as follows:

  1. Triggering Event: Upon written notice by River’s Edge or Auriga to the
other that a pharmaceutical product is being distributed or is planned to be
distributed within the next 30 days in competition with any of the Branded
Products, “Targeted Products”, River’s Edge shall commence marketing and
distributing under River’s Edge’s label, a generic equivalent of the Targeted
Product as the Generic authorized by Auriga (“Authorized Generic”). In marketing
and distributing the Authorized Generic product or products, River’s Edge will
not use a tradename or trademark confusingly similar to the Branded Products.


  2. Commissions: At the commencement of the distribution by River’s Edge of an
Authorized Generic of any of the Branded Products, River’s Edge shall receive
30% of the net sales as (“Net Sales”) defined below of the Authorized Generic as
well as 30% of the Net Sales of the Targeted Branded Product for which an
Authorized Generic is being distributed by River’s Edge.


  a. River’s Edge will provide all distribution services for the Authorized
Generic and will invoice customers directly. River’s Edge will provide Auriga
with a monthly accounting of all Authorized Generic sales seven (7) days after
the end of the month.


  b. The parties may from time to time and at any time add other products to the
definition of “Branded Products” for the purpose of this Agreement, such
products to include all other products sold be Auriga that are the subject to or
threatened by generic competition and for which Rivers Edge provides or helps
employ a strategy to effectively eliminate the generic competition or threat,
including but not limited to the removal of the generic or threatened generic
from the Market.


  “Net Sales” shall mean the gross amount received from unaffiliated third
parties, less cost of goods sold, less returns and less (i) customary quantity,
trade and/or cash discounts, chargebacks, returns, allowances, rebates
(including any and all federal, state or local government rebates, e.g. Medicaid
rebates) and price adjustments allowed or given; (ii) sales and other excise
taxes and duties directly related to the sale, to the extent such items are
included in the gross invoice price; and (iii) royalties paid to third parties.


--------------------------------------------------------------------------------

  3. Additional Products: On or before October 17, 2006, River’s Edge shall
present to Auriga five single source dermatology pharmaceutical formulations
along with a manufacturer acceptable to Auriga suitable for sale as DESI brands,
each of which shall also be suitable for a Section 5.05(b)(2) NDA (the “DERM
Product”). Auriga shall own the formulations and all intellectual property
associated therewith after approval from FDA. Should Auriga reject any
formulation for a DERM Product within seven (7) days of presentation by River’s
Edge, River’s Edge shall within seven (7) days of the rejection by Auriga
present additional formulations for DERM Products until five (5) DERM Products
have been accepted by Auriga. Auriga shall have no rights to any such DERM
Product rejected and shall not reveal any information concerning the rejected
formulation. Each DERM Product shall be ready for commercial launch by January
15, 2007.


  a. On or before January 1st 2008 Auriga shall file at its own expense a
Section 505(b)(2) NDA for each of the Derm Products and will seek pre-IND
meetings for the Derm Products by June 30, 2007.


  b. On or before March 15, 2007, Auriga shall have at least 30 sales
representatives in the field who will have responsibility for sales and presales
of the Derm Products. Auriga shall commence sales or presales activity for the
Derm Products no later than January 15, 2007.


  c. Each Derm Products shall be a Branded Product under the provisions of
paragraphs 1 and 2 above.


  d. Auriga will have naming rights and will own any and all trademarks
associated with the DERM Products


  e. Auriga may file patents relating to the DERM Products and will own all
inventions relating therefrom.


  f. River’s Edge shall receive 30% of Net Sales (as defined above) for all
sales of Derm Products effective January 1, 2007 including any Authorized
Generic.


  4. Press Release: The parties will issue a press release announcing the
relationship promptly after signing. Auriga shall draft and provide the press
release to River’s Edge for review and approval prior to releasing. In addition,
except as compelled to be disclosed by judicial or administrative process or by
other requirements of law, legal process, rule or regulation (including to the
extent required in connection with any filings made by the parties or their
controlling affiliates with the Securities and Exchange Commission or FDA) all
public announcements regarding the relationship to third parties, including
without limitation any disclosure regarding the transactions contemplated
hereby, shall require the prior approval of both parties.


2

--------------------------------------------------------------------------------

  5. Payment: All amounts due the Parties hereunder shall be paid quarterly
within 30 days of the close of the calendar quarter. The Parties may agree on a
quarterly basis to offset amounts payable and receivable and make payments on a
“net” basis per quarter.


  6. No Partnerships: Nothing contained herein shall create or be deemed to
create a partnership or joint venture between the parties.


  7. Audit: With respect to sales of products on which amounts are payable to
River’s Edge hereunder, River’s Edge may (no more often than once in each
calendar year) request an audit of Auriga’s books and records by a third party
auditor mutually acceptable to Auriga and River’s Edge. For the term of this
Agreement, plus three (3) years, Auriga shall keep full, true and accurate books
of account sufficient to determine the amounts due hereunder to River’s Edge. If
any such auditor determines that the amounts paid were less than the amounts
actually due for the period in question, Auriga shall promptly pay River’s Edge
the amount owed. If any such auditor determines Auriga paid River’s Edge amounts
greater than the amounts actually due for the period in question, Auriga shall
be entitled to deduct any such excess amounts that have actually been paid from
amounts payable to River’s Edge hereunder in the future.


  8. Term: The term of this Agreement shall commence on date hereof and shall
terminate on October 31, 2016.


  9. Time is of the essence hereof.


  10. Entire Agreement: This Agreement contains the entire agreement and between
the parties hereto concerning the subject hereof.


ACCEPTED AND AGREED:  
AURIGA LABORATORIES, INC RIVER’S EDGE PHARMACEUTICALS LLC

By:  /s/ Philip S. Pesin By:  /s/ Brendan J. Murphy         Philip S. Pesin
        Brendan J. Murphy         Chief Executive Officer         President





3